Name: Commission Regulation (EC) No 1207/97 of 27 June 1997 amending Regulation (EEC) No 904/90 laying down detailed rules for the application of the arrangements applicable to imports of certain pigmeat products originating in the African, Caribbean and Pacific States (ACP) or in the overseas countries and territories (OCT), in order to implement the Agricultural Agreement concluded during the Uruguay Round of negotiations
 Type: Regulation
 Subject Matter: tariff policy;  animal product;  executive power and public service;  economic geography;  trade
 Date Published: nan

 28 . 6 . 97 EN Official Journal of the European Communities No L 170/33 COMMISSION REGULATION (EC) No 1207/97 of 27 June 1997 amending Regulation (EEC) No 904/90 laying down detailed rules for the application of the arrangements applicable to imports of certain pigmeat products originating in the African, Caribbean and Pacific States (ACP) or in the overseas countries and territories (OCT), in order to implement the Agricultural Agreement concluded during the Uruguay Round of negotiations Whereas the period for the adoption of transitional measures was extended until 30 June 1998 by Regulation (EC) No 3290/94; whereas the adjustments should be extended over the period concerned; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3290/94 of 22 December 1994 on the adjustments and transitional arrangements required in the agriculture sector in order to implement agreements concluded during the Uruguay Round of multilateral trade negotiations ('), as last amended by Regulation (EC) No 1 161 /97 (2), and in par ­ ticular Article 3 ( 1 ) thereof, Whereas, in order to take account of existing import arrangements in the pigmeat sector and those resulting from the Agricultural Agreement concluded during the Uruguay Round of multilateral trade negotiations, trans ­ itional measures are needed to adjust the preferential concessions in the form of exemption from the import duty for certain pigmeat products from the ACP States and the OCT; Whereas Commission Regulation (EEC) No 904/90 (3), as last amended by Regulation (EEC) No 1216/96 (4), lays down detailed rules for the application of preferential conditions in the form of a reduction in the import levy for pigmeat quotas; whereas, since the levies are being replaced by customs duties from 1 July 1995, transitional adjustments to these rules have been made; HAS ADOPTED THIS REGULATION: Article 1 In Regulation (EEC) No 904/90 the word ' levy' is replaced by the words 'customs duty' each time that it appears . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1997 to 30 June 1998 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 June 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 349, 31 . 12 . 1994, p. 105. 0 OJ No L 169, 27. 6 . 1997, p. 1 . f) OJ No L 93, 10 . 4. 1990, p. 23 . (4) OJ No L 161 , 29 . 6 . 1996, p. 49 .